Citation Nr: 0932801	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1963 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 30 
percent disability evaluation.  During the pendency of this 
appeal, the RO increased the evaluation to 50 percent, 
retroactive to July 2005, when the Veteran had filed his 
initial claim for service connection.
.
The Veteran provided testimony at a June 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

During the rating period on appeal, the Veteran's PTSD has 
been productive of complaints including nightmares, 
irritability, social isolation, and panic attacks several 
times per week; upon objective evaluation, his thought 
processes have been shown to be logical and coherent, his 
speech has been circumstantial but not illogical or 
irrelevant, he has been noted to engage in some obsessional 
rituals which did not interfere with routine activities, and 
he was able to attend to self-care.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The Veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs), VA Medical Center (VAMC) records, and private 
treatment records.  Further, the Veteran was afforded VA 
medical examinations in August 2005 and February 2009.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Higher Initial Evaluation for PTSD

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect the claimant against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he is entitled to an 
initial evaluation in excess of 50 percent for PTSD.  The 
current evaluation is effective from July 11, 2005, the date 
on which the Veteran's claim requesting service connection 
for PTSD was received.  

Such ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for 
rating mental disorders, a 50 percent rating is assigned 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating, 70 percent, is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the criteria for a higher 
evaluation have not been met.  Specifically, the requirements 
for a 70 percent rating have not been demonstrated by the 
evidence.  

The records show some evidence of suicidal ideation, but not 
to the point of causing occupational or social impairment.  
The August 2005 VA examiner observed that suicidal ideation 
was absent.  In an October 2005 letter, Dr. C.A.P., the 
Veteran's private psychiatrist of five years at that point, 
stated that he was not suicidal.  The February 2009 VA 
examiner, however, recorded that the Veteran had passive 
thoughts of death once a week, but that he did not present 
any danger to himself or others.  Finally, at the June 2009 
Board hearing, the Veteran testified that he had suicidal 
thoughts as recently as the prior week.  He stated that these 
were thoughts of hopelessness, but that he had managed to 
work through them.  Thus, rumination on death is shown in the 
record, but it has not impaired his social, occupational, or 
daily life.        

The evidence does not show that the Veteran has engaged in 
obsessional rituals that interfere with routine activities.  
At the August 2005 VA examination, he stated he checked all 
the doors of his house at night to make sure they were 
locked.  The February 2009 VA examiner also noted this 
behavior, but stated that while obsessive behaviors were 
present, they were not present to a level that would 
interfere with routine activities.    

The Veteran's speech was not intermittently illogical, 
obscure, or irrelevant.  Communication and speech were 
described as normal at the August 2005 VA examination.  At 
the February 2009 VA examination, the examiner stated that 
communication was within normal limits, but that speech was 
intermittently abnormal in that it was circumstantial, 
circumlocutory, and pressured speech.  However, the examiner 
specifically stated that the Veteran's speech was not 
illogical, obscure, or irrelevant.   


Although the records show that the Veteran suffers from panic 
attacks, the evidence does not show near-continuous panic or 
depression affecting the Veteran's ability to function 
independently.  The Veteran's wife stated, in a July 2005 
letter, that he has suffered from nightmares about Vietnam 
throughout their marriage, and on one occasion tried to choke 
her while dreaming.  In a letter also dated in July 2005, 
Dr. C.A.P. stated that the nightmares had been reduced to 
once a week.  The doctor also attributed hypervigilance to 
PTSD.  At the August 2005 VA examination, the Veteran stated 
he began having panic attacks 8 years before, when he would 
suddenly feel fearful, his heart would race, and he would 
break out into sweats.  This would be accompanied by an 
overwhelming sense that he would die.  However, the panic 
attacks spontaneously subsided after 8 to 12 months, and 
panic attacks were currently absent.  In a June 2006 letter, 
however, the Veteran stated that his panic attacks had begun 
again after he read a box full of medical reports from when 
he retired from the Seattle Police Department in 1991.  Then, 
in an October 2007 letter, Dr. C.A.P. stated that the Veteran 
had panic attacks 1 to 2 times per week.  The Veteran 
reported ongoing panic attacks and nightmares at the February 
2009 VA examination.  The 2009 examiner stated that an affect 
and mood examination indicated a depressed mood which 
occurred near-continuously but did not affect the ability to 
function independently.  In additiony, the examiner stated 
that panic attacks occurred several times per week but did 
not affect the Veteran's ability to function independently.  
Thus, panic attacks appear to have increased to several times 
per week in the more recent years, but are not at a 
continuous level.  

The evidence shows some impaired impulse control in the form 
of irritability, but there is no indication of any periods of 
violence.  In a letter received in July 2005, the Veteran's 
wife states that he would lose his temper for no reason 
throughout most of their 35 years of married life.  Dr. 
C.A.P. stated the Veteran had fits of rage in a July 2005 
letter.  At the August 2005 VA examination, the Veteran 
reported a short temper and emotional irritability.  However, 
there is no record of physical altercations, rash behavior, 
or trouble with the law.      

There is no indication of spatial disorientation in the 
evidence of record.  At the August 2005 VA examination, the 
Veteran described difficulty with concentration.  To 
compensate for this, he would break tasks down into smaller 
steps.  The examiner stated that the Veteran's orientation, 
however, was normal.  The February 2009 VA examiner also 
stated that his orientation was within normal limits.  

The Veteran is capable of maintaining his personal appearance 
and hygiene.  Appearance and hygiene were described as normal 
at the August 2005 and February 2009 VA examinations.  The 
February 2009 VA examiner stated that the Veteran was 
intermittently unable to perform activities of daily living, 
but was able to provide self-care, because he avoided doing 
maintenance work at home.  

The Veteran demonstrated some difficulty adapting to 
stressful circumstances, particularly with regard to being in 
the midst of crowds.  At the August 2005 VA examination, the 
Veteran described physical panic when in a crowded place.  
When taking the Washington State ferries, for example, he 
would become anxious and sweaty, and his heart would race.  

The record demonstrates difficulty establishing and 
maintaining effective relationships.  At the August 2005 VA 
examination, the Veteran stated that he preferred solitary 
activities , avoiding most veterans' groups and social 
organizations to avoid reminiscences about the Vietnam War.  
He would attend family gatherings if encouraged by his wife.  
The examiner stated that the Veteran was able to establish 
and maintain effective work and social relationships, and 
that he was capable of performing activities of daily living 
without difficulty.  In a July 2006 letter, the Veteran 
stated that he had trouble dealing with, working around, and 
interacting with people, and that he became very angry with 
people who were incompetent and lacked common sense.  The 
February 2009 VA examiner opined that the Veteran was unable 
to establish and maintain effective relationships because he 
was too overwhelmed by anxiety and panic to function at work 
or in social relationships.  In addition, he had difficulty 
maintaining effective family role functioning because he was 
anxious, withdrawn, and irritable.  Thus, the Veteran's 
ability to interact with people is demonstrated in the 
record.  However, the July 2005 letter from the Veteran's 
wife states that they had been married for 35 years at the 
point.  The records thus reflect that the Veteran has 
exhibited a tendency towards social isolation and 
irritability, but that he had been able to maintain a 
positive relationship with his wife for many years.        
 
In summary, the Veteran's symptoms for the rating period on 
appeal do not meet the criteria for the next higher 
evaluation of 70 percent.  Further, most of the symptoms 
shown in the record have been consistent with the assigned 
evaluation of 50 percent.  For example, the Veteran has 
manifested circumstantial and circumlocutory speech, panic 
attacks more than once a week, some memory impairment, and 
difficulty establishing relationships with others.  

Thus, based on the number of symptoms which are congruent 
with the current rating of 50 percent, the Board finds that 
the overall disability picture does not approximate the 
criteria for a 70 percent evaluation, and that the disability 
picture more nearly approximates the criteria required for 
the assigned 50 percent rating, pursuant to 38 C.F.R. § 4.7.

In concluding that an increased disability rating in excess 
of 50 percent is not warranted for this rating period, the 
Board has also relied, in part, upon the Veteran's Global 
Assessment of Functioning (GAF) scores assigned throughout 
the rating period on appeal.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

The Veteran was assigned a GAF score of 75 to 80 at the 
August 2005 VA examination, and a GAF score of 55 at the 
February 2009 VA examination.  In this regard, scores ranging 
from 71 to 80 indicate that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument), and 
there is no more than slight impairment in social, 
occupational, or school functioning (e.g., temporary falling 
behind in schoolwork).  The scores in this range indicate a 
higher level of functioning than indicated by this Veteran's 
currently assigned 50 percent evaluation.  Thus, the GAF 
scores in this range do not warrant an increased evaluation.       



Next, scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The scores in this 
range accurately reflect this Veteran's currently assigned 50 
percent evaluation.  He reported panic attacks several times 
per week, and the 2009 VA examiner noted circumstantial 
speech.  Thus, the GAF scores in this range do not warrant an 
increased evaluation.

Based upon the foregoing, the Board finds that the criteria 
have not been met for an increased rating for PTSD, for any 
part of the time period on appeal.  In reaching this 
conclusion, the benefit-of-the-doubt doctrine has been 
considered, but the preponderance of the evidence is against 
the claim for an increased rating.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected PTSD warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for 
a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In such instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Following separation from service, the Veteran worked for the 
Seattle Police Department for 30 years.  In 1991, the Seattle 
Disability Board found the Veteran incapable of discharging 
his duties as a police officer due to mental disabilities - 
namely, major depression and obsessive-compulsive personality 
disorder.  He was granted disability retirement.  Letters 
from the Veteran's treating and consulting providers at that 
time indicate the Veteran was experiencing increasing anxiety 
that seemed to be related to his police duties.  However, at 
the June 2009 Travel Board hearing, the Veteran testified 
that he had tried to start a plumbing business after his 
retirement, but it failed after six months because he did not 
like working with the public.  Currently, he was assisting a 
small charitable foundation as a grant administrator, doing 
work from his own home. 

Thus, the evidence does not show that the Veteran's PTSD has 
precluded him from employment, and indeed, he was able to 
maintain the same job for 30 years.  Moreover, the Court of 
Appeals for Veterans Claims has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.

As a final note, the Board acknowledges the Veteran's 
submission of a DVD from the Military Channel, entitled 
"Coast Guard at War," a documentary which depicts the role 
the U.S. Guard played in the Vietnam War and contains several 
scenes in which the Veteran appears in interviews.  We 
appreciate that information.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


